Citation Nr: 0322918	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  99-10 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for a low back disorder.

2.  Entitlement to a compensable initial disability rating 
for residuals of a right knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


REMAND

The veteran had active service from June 1981 to September 
1984 and December 1985 to July 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

In September 2002, the Board referred this case for further 
development, to include a VA examination.  Apparently, the VA 
examination was canceled due to an administrative problem.  
According to a July 2003 VA record, the claims files were not 
delivered to the appropriate address so that the VA examiner 
could review the file.  Therefore, the examination was 
canceled through no fault of the veteran.

A determination has been made that additional development is 
necessary in the current appeal.  

1)  Ask the appellant to provide a list 
of all VA and non-VA health care 
providers that have treated the veteran 
for low back and right knee disorders 
during the period of December 2000 to the 
present.  Obtain records from each health 
care provider the appellant identifies.

2)  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examination:  
A)  An orthopedic examination to 
show the nature and extent of the 
veteran's low back and right knee 
disorders.
?	Such tests as the examiner 
deems necessary should be 
performed, to include range 
of motion testing by the 
orthopedic examiner.  The 
claims folders must be made 
available to the physician 
prior to the examination so 
that he/she may review 
pertinent aspects of the 
veteran's medical history 
and comment upon the effects 
of the veteran's service 
connected disability on 
ordinary activity and on how 
the disability impairs him 
functionally.  
?	All indicated studies, 
including range of motion 
studies in degrees, should 
be performed.
?	In reporting range of 
motion, the examiner should 
specifically identify any 
motion accompanied by pain. 
The physician should be 
requested to identify any 
objective evidence of pain 
and to assess the extent of 
any pain.
?	Tests of joint motion 
against varying resistance 
should be performed. The 
extent of any 
incoordination, weakened 
movement and excess 
fatigability on use should 
be described. To the extent 
possible the functional 
impairment due to 
incoordination, weakened 
movement and excess 
fatigability on use should 
be assessed in terms of 
additional degrees of 
limitation of motion.
B)  Send the claims folder to the 
examiner for review.

3.  After the development instructions in 
paragraphs 1 and 2 have been completed 
please notify the veteran of the VCAA in 
writing, informing him of VA's 
obligations to him under the law with 
respect to the issue listed on the title 
page of this action.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act and the implementing 
regulations are fully complied with and 
satisfied. 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002).  Thereafter, 
the RO should review the claims file and 
ensure that the above development has 
been conducted and completed in full. 
Then, the RO should undertake any further 
actions required to comply with the VCAA.

4.  After completion of the above, the RO 
should readjudicate the issues on appeal 
considering the evidence submitted since 
the last supplemental statement of the 
case was issued in December 2000.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the 
veteran and his representative must be 
furnished a supplemental statement of the 
case and be given the appropriate time 
period to respond before the claims files 
are returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




